DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the third metal layer".  There is insufficient antecedent basis for this limitation in the claim.
For examination purposes, "the third metal layer" is construed as –the second metal layer--.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikenaga (JP 2015-094490 A) .
Regarding claim 1, Ikenaga (Fig. 8) discloses a heat pipe (51) comprising:
a first metal layer (main body 52 having heat radiating members 11, and can be made of copper, see paragraphs 0015) forming a liquid layer (below main body 52 in flow path 57A) configured to move a working fluid that is liquefied from vapor (the internal space 54 of the main body 52 moves condensed vapor from the cooling fins on cover 55, see paragraph 0026); and
a second metal layer (layer 55 and can be made of the same material as cover 35 which is copper, see paragraphs 0022 and 0026) forming a vapor layer (in flow path 55A) configured to move the vapor of the working fluid that is vaporized (when the working fluid is evaporated and spread over the flow path 55A), wherein the first metal layer includes
a plurality of first cavities that cave in from a first surface (top surface of main body 52) of the first metal layer and are arranged apart from each other (see annotated Fig. 8 below),
a plurality of second cavities that cave in from a second surface (bottom surface of main body 53) of the first metal layer opposite to the first surface of the first metal layer (see annotated Fig. 8 below),
a plurality of first pores partially communicating with the plurality of first cavities and the plurality of second cavities, respectively (narrower sections in space 54 that allows fluid communications between the first and second cavity, see annotated Fig. 8 below), and

wherein the second metal layer (55) is provided on the first surface of the first metal layer and includes an opening (three flow paths 55A) exposing the plurality of first cavities (the three flow paths 55A extends through the first cavities), and wherein the second metal layer is frame-shaped (the cover 55 is frame shaped that encloses the working fluid chamber) and includes the opening penetrating in a direction taken along a thickness of the second metal layer (the opening penetrate in a thickness direction a of the heat pipe).

    PNG
    media_image1.png
    641
    924
    media_image1.png
    Greyscale

Regarding claim 2, Ikenaga further discloses:

a fourth metal layer (layer 57 and can be made of the same material as cover 37 which is copper, see paragraphs 0022 and 0026) provided on the second surface of the first metal layer (bottom surface of main body 53),
wherein the plurality of first cavities, the plurality of second cavities, and the plurality of first pores form a plurality of through-holes (internal spaces 54) arranged in a matrix arrangement (the internal spaces 54 aligned in columns and rows shown in six boxes in matrix form in the annotated Fig. 8 above).
Regarding claim 3, Ikenaga further discloses:
a plurality of pillars (55c) provided within the opening, between the first surface of the first metal layer and the second metal layer (as best understood in the 112 section above, the pillars 55c are vertically between the wall 55b of layer 55 and the top side of the main body 52).
Regarding claim 4, Ikenaga further discloses wherein an area of a part of each of the plurality of first cavities opening at the first surface of the first metal layer (a narrow part of the first cavities at top side of the main body 52) is smaller than an area of a part of each of the plurality of second cavities opening at the second surface of the first metal layer (a wider part of the second cavities at bottom side of the main body 52).
Regarding claim 5, Ikenaga further discloses wherein the plurality of first cavities have a tapered shape defined by inner walls (the slant wall closest to the top 
the plurality of second cavities have a tapered shape defined by inner walls (the slant wall closest to the bottom side of the main body 52) that widen from the first pores towards the second surface of the first metal layer (the wall widen in a direction from the first pores to the bottom side of the main body 52).
Regarding claim 6, Ikenaga further discloses wherein two or more first cavities among the plurality of first cavities communicate to one of the plurality of second cavities (the adjacent first cavities have heat communication with one of the second cavities).
Claim(s) 1, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryoson (US PGPub No. 2009/0323285) .
Regarding claim 1, Ryoson (Figs. 1-7) discloses a heat pipe (1) comprising:
a first metal layer (plates 21-25, made of copper, paragraph 0046) forming a liquid layer (below plate 25) configured to move a working fluid that is liquefied from vapor (to move a condensed working fluid between vaporization portion 92 and condensation portion 93, see Fig. 2); and
a second metal layer (upper plate 10, made of copper, paragraph 0046) forming a vapor layer (in flow path 55A) configured to move the vapor of the working fluid that is vaporized (to move a vaporized working fluid in the cavity of upper plate 10), wherein the first metal layer includes

a plurality of second cavities (holes 26 and 27 on plate 25) that cave in from a second surface (bottom surface of plate 25) of the first metal layer opposite to the first surface of the first metal layer (see Fig. 6),
a plurality of first pores (second holes 27 on interior plates 22-24) partially communicating with the plurality of first cavities and the plurality of second cavities, respectively (the second holes 27 connects the holes 26 and 27 on plates 21 and 25 to at least allow partial fluid communications between the holes 26 and 27 on plates 21 and 25), and
a plurality of second pores (first holes 26 on interior plates 22-24) partially communicating side surfaces of the plurality of second cavities that are adjacent to each other (the first hole 26 on plate 24 overlaps the two holes 26 on plate 25 to at least allow partial fluid communications between the two holes 26 on plate 25),
wherein the second metal layer (10) is provided on the first surface of the first metal layer and includes an opening (cavity of upper plate 10) exposing the plurality of first cavities (the cavity of upper plate 10 receives vaporized working fluid from the holes 26 on top side of plate 21), and wherein the second metal layer is frame-shaped (the plate 10 is frame shaped that encloses the working fluid chamber) and includes the opening penetrating in a direction taken along a thickness of the second metal layer (the opening penetrate in a thickness direction a of the heat pipe).
Regarding claim 7, Ryoson further discloses wherein the plurality of first cavities include first cavities opening at the first surface of the first metal layer with mutually different areas (see Fig. 6, the holes 26 and 27 have openings with different sizes on plate 21).
Regarding claim 8, Ryoson further discloses:
a first region in which the plurality of first cavities are arranged at a first density in a plan view viewed in a direction perpendicular to the first surface of the first metal layer (an area with holes 26, see annotated plan view of the plate 21 below); and
a second region (an area with holes 27) in which the plurality of first cavities are arranged at a second density lower than the first density in the plan view (the density of second region is lower than the density of first region because holes 27 separate farther than holes 26 in the two regions).

    PNG
    media_image2.png
    449
    727
    media_image2.png
    Greyscale

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763                                                                                                                                                                                                        
/F.K.L/Examiner, Art Unit 3763